DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 16, and 19 have been cancelled. Claims 1, 4-15, 17, 18, and 23 are pending, among which claims 21-23 are new.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 31 January 2021 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the examiner.
Response to Amendment
	The amendments filed 11/15/2022 (“Amendment”) overcome the rejections under U.S.C. 112(b) made previously in the Non-Final Rejection mailed 9/9/2022 (“NFR”). 	
The Amendments fail to overcome the rejections under 35 U.S.C. 102 or the rejections under 35 U.S.C. 103 made in the NFR. The rejections are clarified below.1 Applicant’s new Claims have been fully considered and are addressed below as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4, 5, 9, 12, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Pre-Grant Patent Publication No. 2021/0066890, hereafter "Li").
	With respect to Claim 1, Li teaches:
A transmitter for light detection and ranging (LiDAR) (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof).
comprising:
a laser source configured to provide a plurality of native laser beams (disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9” [sic.])
A light modulator (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof).
comprising:
a collimator configured to receive and collimate the plurality of native laser beams to form a plurality of collimated laser beams with a first set of chief rays that are non-parallel to one another (disclosed by Li in each of Figs. 1-3 and Para. 25 as “beam-shaping component 2” and in all subsequent references in Li thereof, and in which, per Para. 29, “In one embodiment of the present disclosure, the beam shaping component 2 is one selected from a group consisting of a fast axis collimator, a combination of a fast axis collimator and a slow axis collimator, and a combination of a fast axis collimator and a 45-degree tilted cylindrical lens, so as to satisfy different optical requirements, but is not so limited.”)
a beam-shaping component (disclosed by Li in Fig. 2 and Para. 35 as “first reflection diffraction grating 7” and “second reflection diffraction grating 8” in tandem with each other, as well as in all subsequent references in Li thereof)
placed at a distance away from the collimator (disclosed by Li in Fig. 2; it is implicit that there exists a distance between “beam-shaping component 2” and the tandem of “first reflection diffraction grating 7” and “second reflection diffraction grating 8”)
configured to shape the plurality of collimated laser beams to form an output laser beam in which a second set of chief rays are parallel to one another (disclosed by Li in Fig. 2 as the output laser beam after 8 and in Para. 35 as a “combined beam,” as well as in all subsequent references in Li thereof; this combined beam necessarily consists of parallel lasers with parallel chief rays)
wherein the distance is determined based on a beam size of the plurality of collimated laser beams and an angle between the first set of chief rays (disclosed by Li in Fig. 2; it is implicit that the distance between “beam-shaping component 2” and the tandem of “first reflection diffraction grating 7” and “second reflection diffraction grating 8” is determined as a function of the size of the laser beams passing through “beam-shaping component 2” and “transformation lens 3” and the angle at which the chief rays are tilted after passing through “transformation lens 3”).

	With respect to Claim 4, Li teaches the transmitter of Claim 1. Li further teaches:
wherein the beam-shaping component is further configured to redistribute irradiation and phase of the plurality of collimated laser beams based on at least one of a distance between the beam-shaping component and the collimator, a beam size of one of the plurality of the collimated laser beam at a location of the beam-shaping component, and an incident direction of the plurality of collimated laser beams (disclosed by Li in Fig. 2 and Para. 35 as “first reflection diffraction grating 7” and “second reflection diffraction grating 8”, as well as in all subsequent references in Li thereof; diffraction gratings necessarily redistribute irradiation and phase of beams based on the incident direction of the beam(s)).

	With respect to Claim 5, Li teaches the transmitter of Claim 4. Li further teaches:
wherein a third set of chief rays other than the first set of chief rays on margins of the plurality of native laser beams are parallel to the first set of chief rays (disclosed by Li in Fig. 2; the presence of two each of “beam-shaping component 2”, “transformation lens 3” and “first reflection diffraction grating 7” create the third set of chief rays immediately below the first set of chief rays, the two of which are combined to create an output laser beam in which a second set of chief rays are parallel to each other.)

	With respect to Claim 9, Li teaches the transmitter of Claim 5. Li further teaches:
wherein the beam-shaping component comprises one or more of a prism array, a diffractive optical element (DOE), and a phase plate (disclosed by Li in Fig. 2 and Para. 35 as “first reflection diffraction grating 7” and “second reflection diffraction grating 8”, as well as in all subsequent references in Li thereof; diffraction gratings are a well-known type of diffractive optical element.)
…comprising an input surface configured to receive the plurality of collimated laser beams and an output surface configured to output the output laser beam (disclosed by Li in each of Figs. 1 and 3 and Para. 25 as “first transformation diffraction grating 4” and “second transformation diffraction grating 5”, as well as in all subsequent references in Li thereof, each of which possesses the claimed surfaces).

	With respect to Claim 12, Li teaches the transmitter of Claim 9. Li further teaches:
Wherein a period of the DOE is determined based on one or more of the incident direction of the plurality of collimated laser beams and a collective wavelength of the plurality of collimated laser beams (disclosed by Li in Fig. 2 and Para. 35 as “first reflection diffraction grating 7” and “second reflection diffraction grating 8”, as well as in all subsequent references in Li thereof; it is implicit that, for both of these components, the period is determined on the basis of the incident direction of the incident beam).

With respect to Claim 21, Li teaches the transmitter of Claim 1. Li further teaches:
Wherein the collimator is located between the laser source and the beam-shaping component (disclosed by Li in Fig. 2; it can be seen that “beam-shaping component 2”, which Li discloses in Para. 29 must comprise at least a collimator, is located between “semiconductor laser 1” and the tandem of “first reflection diffraction grating 7” and “second reflection diffraction grating 8”)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of
McCormack (“LIDAR System Design for Automotive/Industrial/Military Applications”, hereafter
“McCormack”).
	With respect to Claim 6, Li teaches the transmitter of Claim 4. Li further teaches:
wherein the laser source comprises a multi-junction… laser diode (disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9”)
comprising a plurality of light-emitting regions and a plurality of gaps interleaving with the plurality of light-emitting regions (the recited gaps are apparent in Fig 3. Of Li between each semiconductor laser, and such gaps are inherent when stacking multiple light-sources)
wherein the plurality of light-emitting regions are configured to provide the plurality of native laser beams (disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9”).
Li may not teach that the claimed laser is pulsed. However, McCormack teaches that the use of pulsed semiconductor lasers in LiDAR was well known in the art of LiDAR systems and components thereof at the time of filing: “Semiconductor pulsed lasers are used for applications requiring low cost, low power consumption, small size, and light weight. This methodology… is the most common method in use today” (Page 3, third paragraph under “Alternative System Methodologies”). Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device taught by Li by specifically using pulsed lasers as taught by McCormack, with the motivation of reducing the cost, power consumption, size, and/or weight of the transmitter, supra.

With respect to Claim 7, Li/McCormack teaches the claimed transmitter of Claim 6. Li further teaches:
wherein the first set of chief rays that are non-parallel to one another are located on margins of the plurality of collimated laser beams (Disclosed by Li in any of Figs. 1-3; as applicant acknowledges (applicant’s reply, first Para. of page 12), prior to reaching “first transformation diffraction grating 4” in Figs. 1 and 3 or “first reflection diffraction grating 7” in Fig. 2, the chief rays of the collimated laser beams are not parallel to one another)
the second set of chief rays that are parallel to one another are located on margins of the plurality of the output laser beam [sic.] (disclosed by Li in Fig 2 as the output laser beam after 8 and in Para. 35 as a “combined beam,” as well as in all subsequent references in Li thereof; this combined beam necessarily consists of parallel lasers with parallel chief rays).

With respect to Claim 8, Li/McCormack teaches the claimed transmitter of Claim 7. Li/McCormack may not explicitly teach that the multi-junction PLD comprises at least three light-emitting regions, each of the at least three light-emitting regions providing one of the plurality of native laser beams. However, the claim merely recites the duplication of a part already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the claim (in this case, the light-emitting region is disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9” [sic.]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have combined a minimum of three laser beams instead of two since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dong et al. (U.S. Pre-Grant Patent Publication No. 2021/0263303, hereafter "Dong").
Li teaches the transmitter of Claim 9. Li may not teach that a wedge angle of the prism array is determined based on one or more of the incident direction of the plurality of collimated laser beams and a refractive index of the prism array. However, Dong teaches a scanning device in which, in at least one embodiment, a pair of prisms is used to shape rays of light for the purpose of assigning a desired field of view (FOV): “In some embodiments, the first prism may expand the FOV in a first direction and the second prism may compress the FOV in a second direction. In other embodiments, the first prism may compress the FOV in a first direction and the second prism may expand the FOV in a second direction. In some embodiments, the first direction is perpendicular to the second direction and in other embodiments it is not” (Para. 60, see also Figs. 3C and 3D). It is implicit that the wedge angle(s) of these prisms is determined, at least in part, on the basis of the incident direction of the rays of light which pass through them since the resultant FOV is at least partially dependent upon the wedge angle(s) in question. It does not require more than ordinary skill in the art to realize that the same principle applies to the wedge angle of a prism array. Thus, it would have been obvious to one of ordinary skill in the art, provided a prism array to substitute into the device taught by Li and an opportunity to determine its wedge angle, to designate the wedge angle on the basis of the incident direction of the incident laser beam with the motivation of properly assigning a desired FOV.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dong,
further in view of CN101576697A (Chinese Patent Document) and Yan et al. (“Fabrication of
Thin-Film Fresnel Optics by Combining Diamond Turning and MEMS Techniques”, hereafter
“Yan”).
Li/Dong teaches the transmitter of Claim 10. Li/Dong may not teach the specific measurements outlined in the claim. However, CN10157669A teaches:
a length of a substrate of the prism array is in a range of 3.0 mm to 5.0 mm (Disclosed by CN101576697A in the final paragraph of the translated document before Claims: “straight corner edge size of the prism unit is 5 mm.”)
a refractive index of the prism array is 1.51 (Disclosed by CN101576697A in the final paragraph of the translated document before Claims: “In the prism array, is made of K9 glass, the refractive index is 1.52” [sic.], close to the claimed value).
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the claimed measurements for the length and refractive index of the prism array or components thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This principle holds even when the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Li/Dong/CN101576697A may not teach the claimed width or thickness outlined in the claim. However, Yan teaches:
a width of the substrate of the prism array is 0.5 mm to 1.5 mm (Disclosed by Yan in Figs. 1 and 2; what the applicant regards as the width of the substrate can be calculated from Figs. 1 and 2 as being 300 µm + 30 µm + (10 µm – 6.3 µm) = 333.7 µm = 0.3337 mm, close to the minimum value of the claimed range)
a thickness of the prism array of the prism array is 0.005 mm to 0.015 mm (Disclosed by Yan in Fig. 1; the thickness of the array is 6.3 µm = 0.0063 mm, which is within the claimed range)
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the claimed measurements for the width and thickness of the prism array or components thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This principle holds even when the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of
Coleman (U.S. Pre-Grant Patent Publication No. 2021/0112647, hereafter "Coleman").
Li teaches the claimed transmitter of Claim 12. Li may not teach that the DOE comprises one or more of multi-level gratings and continuous gratings. However, Coleman teaches the use of multi-level gratings in the same capacity as the claimed DOE: “In a further embodiment, the (Axially Redirecting Optical Element) comprises one or more passive or active (switchable) versions of optical elements selected from the group: diffractive optical elements…multi-level grating…” (Para. 61).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Coleman with the teaching of Li since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the multi-level gratings taught by Coleman for any or all of the gratings used in the device taught by Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of
Macomber (U.S. Patent No. 5867521, hereafter “Macomber”).
Li teaches the claimed transmitter of Claim 9. Li may not teach that a refractive index of the phase plate comprises a gradient along a direction perpendicular to an optical axis, or that the gradient is determined based on one or more of the incident direction of the plurality of collimated laser beams and a thickness of the phase plate along the optical axis. However, Macomber teaches the use of such a gradient, which is inherently determined, at least in part, using the direction of the incident laser beam and which employs the same method as is disclosed in the application: “The phase pattern may also be impressed in the form of a gradient index, for example, as fabricated by masking and ion exchange in glass” (Col. 7, lines 23-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Macomber with the teaching of Li since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the gradient index taught by Macomber for any or all of the diffractive optical elements used in the device taught by Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Claims 15, 17, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of McCormack, further in view of Silverstein et al. (U.S. Pre-Grant Patent Publication No. 2009/0122272, hereafter “Silverstein”).
With respect to Claim 15, Li teaches:
A transmitter for light detection and ranging (LiDAR) (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof)
comprising:
a multi-junction… laser diode (disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9”)
A light modulator (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof)
comprising:
A collimator configured to receive and collimate the first native laser beam and the second native laser beam to form a plurality of collimated laser beams such that a first set of chief rays of the plurality of collimated laser beams are non-parallel to each other (disclosed by Li in each of Figs. 1-3 and Para. 25 as “beam-shaping component 2” and in all subsequent references in Li thereof, and in which, per Para. 29, “In one embodiment of the present disclosure, the beam shaping component 2 is one selected from a group consisting of a fast axis collimator, a combination of a fast axis collimator and a slow axis collimator, and a combination of a fast axis collimator and a 45-degree tilted cylindrical lens, so as to satisfy different optical requirements, but is not so limited.”)
A beam-shaping component (disclosed by Li in Fig. 1 and Para. 25 as “first transmission diffraction grating 4” and “second transmission diffraction grating 5” in tandem with each other, as well as in all subsequent references in Li thereof)
comprising:
a transparent substrate; and a light-shaping portion over the transparent substrate, spaced at a distance from the collimator, and configured to selectively shape the plurality of collimated laser beams and form a combined laser beam that includes a second set of chief rays that are parallel to one another (disclosed by Li in Fig. 1 and Para. 25 as “second transformation diffraction grating 5” and in all subsequent references in Li thereof)
wherein the distance is determined based on a beam size of the plurality of collimated laser beams and an angle between the first set of chief rays (disclosed by Li in Fig. 1; it is implicit that the distance between “beam-shaping component 2” and the tandem of “first transmission diffraction grating 4” and “second transmission diffraction grating 5” is determined as a function of the size of the laser beams passing through “beam-shaping component 2” and “transformation lens 3” and the angle at which the chief rays are tilted after passing through “transformation lens 3”)
Li may not teach that the claimed laser is pulsed. However, McCormack teaches that the use of pulsed semiconductor lasers in LiDAR was well known in the art of LiDAR systems and components thereof at the time of filing: “Semiconductor pulsed lasers are used for applications requiring low cost, low power consumption, small size, and light weight. This methodology… is the most common method in use today” (Page 3, third paragraph under “Alternative System Methodologies”). Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device taught by Li by specifically using pulsed lasers as taught by McCormack, with the motivation of reducing the cost, power consumption, size, and/or weight of the transmitter, supra.
	Li/McCormack may also not teach that the laser diodes provide a first native laser beam in a first incident direction and a second native laser beam in a second incident direction different from the first incident direction. However, Silverstein teaches, among other things, an apparatus for rendering parallel multiple non-parallel rays of light from multiple solid-state light arrays (disclosed by Silverstein in Figs 4A and 5 and Para. 50: “one or more interspersed mirrors 46 may be used to place the optical axis of additional arrays 44' in line with array 44”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the noted features of Silverstein with teaching of Li since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the non-parallel arrangement of light sources found in Silverstein for the parallel arrangement of light sources taught by Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
With respect to Claim 17, Li/McCormack/Silverstein teaches the claimed transmitter of Claim 15. Li further teaches:
wherein the light-shaping portion is configured to selectively shape each of the plurality of collimated laser beams based on the beam size of the at least one of the plurality of collimated laser beams and a distance between the collimator and the beam-shaping component (disclosed by Li in Fig. 1 and Para. 25 as “second transformation diffraction grating 5” and in all subsequent references in Li thereof, which performs the recited function).

	With respect to Claim 18, Li teaches:
A transmitter for light detection and ranging (LiDAR) (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof)
comprising:
a multi-junction… laser diode (disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9”)
A light modulator (disclosed by Li in each of Figs. 1-3 in their entireties and in all subsequent references in Li thereof).
comprising:
A collimator configured to receive and collimate the at least three native laser beams to form a plurality of collimated laser beams such that a first set of chief rays of the plurality of collimated laser beams are non-parallel to one another (disclosed by Li in each of Figs. 1-3 and Para. 25 as “beam-shaping component 2” and in all subsequent references in Li thereof, and in which, per Para. 29, “In one embodiment of the present disclosure, the beam shaping component 2 is one selected from a group consisting of a fast axis collimator, a combination of a fast axis collimator and a slow axis collimator, and a combination of a fast axis collimator and a 45-degree tilted cylindrical lens, so as to satisfy different optical requirements, but is not so limited.”)
A beam-shaping component (disclosed by Li in Fig. 1 and Para. 25 as “first transmission diffraction grating 4” and “second transmission diffraction grating 5” in tandem with each other, as well as in all subsequent references in Li thereof)
comprising:
a transparent substrate; and a light-shaping portion over the transparent substrate, spaced at a distance from the collimator, and configured to selectively shape the plurality of collimated laser beams and form a combined laser beam that includes a second set of chief rays that are parallel to one another (disclosed by Li in Fig. 1 and Para. 25 as “second transformation diffraction grating 5” and in all subsequent references in Li thereof)
wherein the distance is determined based on a beam size of the plurality of collimated laser beams and an angle between the first set of chief rays (disclosed by Li in Fig. 1; it is implicit that the distance between “beam-shaping component 2” and the tandem of “first transmission diffraction grating 4” and “second transmission diffraction grating 5” is determined as a function of the size of the laser beams passing through “beam-shaping component 2” and “transformation lens 3” and the angle at which the chief rays are tilted after passing through “transformation lens 3”)
Li may not explicitly teach that the multi-junction PLD comprises at least three light-emitting regions, or that at least three native laser beams are emitted by the multi-junction PLD. However, the claim merely recites the duplication of a part already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the claim (in this case, the light-emitting region is disclosed by Li in each of Figs. 1-3 and Para. 25 as “two modular laser input equipments 10” [sic.] in which “each of the modular laser input equipments 10 comprises a semiconductor laser 1” [sic.], as well as Para. 37 in which “each of the modular laser input equipments 10 comprises a semiconductor laser 9” [sic.]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have combined a minimum of three laser beams instead of two since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378.
	Li may also not teach that the claimed laser is pulsed. However, McCormack teaches that the use of pulsed semiconductor lasers in LiDAR was well known in the art of LiDAR systems and components thereof at the time of filing: “Semiconductor pulsed lasers are used for applications requiring low cost, low power consumption, small size, and light weight. This methodology… is the most common method in use today” (Page 3, third paragraph under “Alternative System Methodologies”). Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device taught by Li by specifically using pulsed lasers as taught by McCormack, with the motivation of reducing the cost, power consumption, size, and/or weight of the transmitter.
Li/McCormack may also not teach that each of the at least three light-emitting regions are configured to provide a respective native laser beam in a respective incident direction (assuming the respective incident directions are different from each other). However, Silverstein teaches, among other things, an apparatus for rendering parallel multiple non-parallel rays of light from multiple solid-state light arrays (disclosed by Silverstein in Figs 4A and 5 and Para. 50: “one or more interspersed mirrors 46 may be used to place the optical axis of additional arrays 44' in line with array 44”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the noted features of Silverstein with the teachings of Li since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the non-parallel arrangement of light sources found in Silverstein for the parallel arrangement of light sources taught by Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to Claim 20, Li/McCormack/Silverstein teaches the claimed transmitter of Claim 18. Li further teaches:
wherein the light-shaping portion is configured to selectively shape the plurality of collimated laser beams based on the beam size of the at least one of the plurality of collimated laser beams and a distance between the collimator and the beam-shaping component (disclosed by Li in Fig. 1 and Para. 25 as “second transformation diffraction grating 5” and in all subsequent references in Li thereof, which performs the recited function).

	With respect to Claim 22, Li/McCormack/Silverstein teaches the transmitter of Claim 15. Li further teaches:
wherein the collimator is located between the multi-junction PLD and the beam-shaping component (disclosed by Li in Fig. 1; it can be seen that “beam-shaping component 2”, which Li discloses in Para. 29 must comprise at least a collimator, is located between “semiconductor laser 1” and the tandem of “first transmission diffraction grating 4” and “second transmission diffraction grating 5”)

With respect to Claim 23, Li/McCormack/Silverstein teaches the transmitter of Claim 18. Li further teaches:
wherein the collimator is located between the multi-junction PLD and the beam-shaping component (disclosed by Li in Fig. 1; it can be seen that “beam-shaping component 2”, which Li discloses in Para. 29 must comprise at least a collimator, is located between “semiconductor laser 1” and the tandem of “first transmission diffraction grating 4” and “second transmission diffraction grating 5”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (those made of the new Claims) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571) 272-8114. The examiner can normally be reached 10 AM - 8 PM Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 3645
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner has added emphases in select areas of these rejections to provide clarity. All subsequent emphases are thus added unless otherwise noted.